IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  AP-75,154


EX PARTE OSCAR LONGORIA, Applicant






ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER A-97-0693-S IN THE 51ST JUDICIAL 
DISTRICT COURT TOM GREEN COUNTY 


 Per Curiam.


O P I N I O N

 This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Texas Code of Criminal
Procedure, Article 11.07. Ex parte Young, 418 S.W.2d 824, 824 (Tex. Crim. App. 1967). 
Applicant was convicted of theft of real property, valued at $50 or more, but less than $500. 
Enhanced with two prior theft offenses under Section 31.03(e)(4)(D) of the Penal Code,
Applicant's offense was increased from a Class B misdemeanor to a state jail felony offense.
Additionally, the indictment, pursuant to Section 12.42(a)(2) of the Penal Code, alleged that
Applicant had been finally convicted of two felony offense, the second previous conviction
for an offense that occurred subsequent to the first one having become final. Ultimately,
Applicant worked out a plea agreement with the State whereby Applicant agreed to plead
guilty to the primary offense and true to the enhancement paragraphs in exchange for the
State's promise to recommend six years imprisonment.  On January 15, 1998, the trial court
accepted Applicant's pleas and sentenced him to confinement for six years.  Applicant did
not perfect an appeal. 
 Applicant contends, inter alia, that his plea was unknowing and involuntary and that
counsel rendered ineffective assistance because his sentence in this cause could not be
enhanced under Section 12.42(a)(2) of the Penal Code. 
	The trial court has entered findings of fact and conclusions of law in which it has
found that Applicant is entitled to habeas corpus relief.  After a review of the record, we
agree with the trial court's determination and find that Applicant is entitled to habeas corpus
relief because his plea was entered unknowingly and involuntarily and because counsel
rendered ineffective assistance.  The judgment and sentence in cause number A-97-0693-S
from the 51st Judicial District Court of Tom Green County, Texas, is vacated. Applicant is
remanded to the custody of the Sheriff of Tom Green County to answer to the indictment. 
	A copy of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions Division.

DO NOT PUBLISH
DELIVERED:   April 13, 2005